Citation Nr: 0513071	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  02-15 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION


The veteran had active service from July 1974 until August 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.  

This matter was previously before the Board in May 2004.  At 
that time, a remand was ordered to accomplish further 
development.  


FINDINGS OF FACT

The competent evidence fails to show that the veteran's 
hepatitis C is causally related to active service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in September 2001 and May 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103,  and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  

In the present case, the appellant received appropriate 
notice prior to the initial unfavorable rating decision 
issued in February 2002.  As such, the timing requirements of 
Pelegrini II have been satisfied  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, lay statements from the veteran's 
friends and relatives are associated with the claims folder.  
Finally, the veteran's statements in support of his claim are 
affiliated with the claims file.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Procedural background

The veteran initially raised a claim of entitlement to 
service connection for liver damage as due to hepatitis in 
April 1997.  The claim was denied by the RO in a June 1997 
rating decision.  The veteran did not appeal that 
determination.

In July 2001, the veteran sought service connection for 
hepatitis C.  The claim was again denied by the RO in 
February 2002.  An appeal followed and the matter came before 
the Board in May 2004.  At that time, it was determined that 
new and material evidence had been received to reopen the 
claim.  Once reopened, the matter was remanded to the RO for 
additional development.  

Factual background

The veteran's enlistment examination in July 1974 showed 
normal findings.  The veteran denied any liver trouble in an 
accompanying report of medical history.  

The service medical records next show complaints of malaise, 
dizziness and loss of appetite in February 1975.  The veteran 
also had cold sweats and nausea at that time, and reported 
that his urine was very dark in color.  The impression was 
possible serum hepatitis.  

The February 1975 records further reveal a history of 
intravenous drug use.  Upon admission to the Naval Regional 
Medical Center at Camp Pendeleton, California, the veteran 
admitted to using needles to inject speed.  He reported he 
had used intravenous drugs back home, two months prior to 
admission into active duty.  He also admitted to sharing 
needles.  His drug history included the use of speed, heroin, 
and barbiturates.  The veteran's past history was also 
significant for alcohol intake up to three to four times 
weekly, to the point of intoxication.  

During the veteran's hospital stay, liver function studies 
were conducted.  After such tests, his diagnosis was revised 
from hepatitis to infectious mononucleosis, probably 
secondary to cytomegalovirus.  

A treatment record dated approximately 2 weeks following the 
veteran's discharge from the Naval Regional Medical Center at 
Camp Pendeleton showed that he had recovered from his 
infectious mononucleosis.  He was discharged to full duty.  

The veteran's separation examination in August 1975 was 
normal.  

Following service, the veteran was hospitalized in March 1991 
at a VA facility for a sinus infection.  The VA 
hospitalization report revealed a history of polysubstance 
abuse.  His history was also noted to include alcoholic 
hepatitis, hepatitis B surface antigen positivity.

An April 1997 VA outpatient surgery report also indicated a 
history of alcoholic hepatitis.  The surgery involved the 
veteran's anterior deltoid.  

In June 2001, VA clinical records indicate that the veteran 
was receiving education as to management of hepatitis.  

In another June 2001 VA outpatient treatment report, the 
veteran requested that he be re-tested for hepatitis C.  
However, when attempts were made to arrange a VA examination, 
the veteran declined.  

A March 2002 VA surgical pathology report yielded a diagnosis 
of chronic hepatitis C, grade 2, stage 3.

VA treatment records dated in December 2002 show care for 
substance abuse.  
He was receiving services from the hepatitis C clinic.  A 
treatment report contained an assessment of hepatitis C.  

VA clinical reports dated throughout 2003 reflect continued 
treatment for alcohol abuse.  These reports reference the 
fact that the veteran was not responding well to hepatitis C 
treatment.

A January 2004 VA hepatitis C consult revealed that the 
veteran was not a candidate for further treatment at that 
time.  In the past he had not responded to HCV antiviral 
therapy.  He was on a list for consideration of maintenance 
therapy  or newer HCV antiviral therapies for nonresponders.

In correspondence dated in June 2004, the veteran's mother 
reported that the veteran was hospitalized in service.  She 
indicated that she had been notified at the time that it was 
hepatitis or possibly mononucleosis.  She noted that his 
condition slowly improved and he was put back on active duty.  
She then stated that, a few years earlier, the veteran told 
her that he had been diagnosed with hepatitis C.  The veteran 
told her that he was tired and did not feel well.  

The veteran was examined by VA in October 2004.  The veteran 
admitted past intravenous drug abuse.  He also reported he 
had had a transfusion at the time of a motorcycle accident in 
1980.  He also reported several fights in service, as well as 
an air gun injection on active duty, which he cited as 
possible risk factors.  The veteran's symptoms included 
fatigue, generalized muscle aches and occasional nausea.  

The VA examiner in October 2004 did not find that the 
veteran's hepatitis C was related to service.  He found the 
two most likely causes of the disability to be intravenous 
drug use and his post-service blood transfusion in 1980.  

In a January 2005 statement, the veteran commented that he 
engaged in a game called "bloody knuckles" while in 
service.  He stated that much blood was exchanged between 
soldiers playing that game.  

VA outpatient records dated in 2005 show continued treatment 
for hepatitis C.  

In a February 2005 statement, the veteran observed that his 
enlistment examination showed no signs of drug abuse or 
disease.  He also commented that he donated blood in service, 
which was found to be clean.  Additionally, he asserted that 
a urinalysis on active duty failed to show drug abuse.  The 
veteran then stated that his drug use, particularly with 
needles, was greatly exaggerated.  He proclaimed that he was 
a drinker, not a drugger.   

Analysis

The veteran is claiming entitlement to service connection for 
hepatitis C.  As previously stated, a successful service 
connection claim will contain the following three elements: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 7 Vet. App. at 341, 346.  

In the present case, the competent evidence establishes a 
diagnosis of hepatitis C.  Therefore, the first element of a 
service connection claim has been satisfied.  However, the 
remaining criteria have not been met, as will be discussed 
below. 

The veteran's service medical records do reveal complaints of 
fatigue, dizziness, cold sweats, nausea and loss of appetite 
in February 1975.  An impression of possible serum hepatitis 
was rendered and the veteran was admitted for treatment at  
the Naval Regional Medical Center at Camp Pendeleton, 
California.  However, after liver testing was performed, the 
provisional diagnosis of hepatitis was revised to infectious 
mononucleosis, probably secondary to cytomegalovirus.  The 
veteran gradually recovered and was returned to active duty.  
From that point forward there was no further indication of 
hepatitis or any other disability of the liver during service 
or any time soon after discharge.  Thus, the evidence fails 
to demonstrate that any chronic residuals of hepatitis C or 
any other liver disability were incurred while on active 
duty.

In reaching the above conclusion, the Board does acknowledge 
that manifestations of hepatitis C can remain clinically 
undetected for a considerable time after the disease is 
contracted.  Indeed, a VA examiner in October 2004 admitted 
that he could not state with certainty when the veteran's 
hepatitis C infection was contracted.  However, such examiner 
did identify the two most likely causes of the veteran's 
hepatitis C.  The first was intravenous drug use and the 
second was a blood transfusion performed in 1980.  

It appears from the evidence of record that the veteran's 
intravenous drug abuse occurred prior to active duty.  
However, even if he injected drugs during active service, 
such would not enable a grant of service connection here.  In 
this regard, it is noted that compensation shall not be paid 
if a claimed disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) 
(2004).  With respect to alcohol and drug abuse, Section 8052 
of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(d) (2004).  Furthermore, VA's General Counsel 
has confirmed that direct service connection for a disability 
that results from a claimant's own abuse of alcohol or drugs 
is precluded for purposes of all VA benefits where, as here, 
the claim was filed after October 31, 1990.  See VAOGCPREC 7-
99; VAOGCPREC 2-98.  

Further regarding drug usage, it is acknowledged that under 
38 C.F.R. § 3.301(c)(3) the isolated and infrequent use of 
drugs will not be considered willful misconduct.  Here, 
however, it is not clear from the evidence that drug use was 
indeed isolated and infrequent.  Indeed, the medical records 
consistently reveal the veteran's reports of intravenous drug 
use.  As such information was provided in the course of 
receiving medical care, it is found to be highly probative.  
It is noted that the veteran subsequently downplayed his drug 
use in a February 2005 statement.  However, to the extent 
that the February 2005 letter contradicts the veteran's 
established medical history, it is found not to be probative.  

Thus, based on the foregoing, the veteran's illegal 
intravenous drug use cannot serve as a basis for a grant of 
service connection for hepatitis C.  Again, the VA examiner 
in October 2004 also identified a blood transfusion as the 
other likely cause of the veteran's hepatitis C.  However, as 
such transfusion was clearly performed following service in 
1980, such would not etiologically link the veteran's current 
disability to active duty.  

In the present case, the veteran identified additional in-
service risk factors.  Specifically, in a January 2005 
communication he described a game called "bloody knuckles" 
in which blood was exchanged between soldiers.  However, the 
service medical records are silent as to any treatment for 
bloody knuckles.  Thus, such risk factor has not been 
corroborated.  Furthermore, the veteran's military 
occupational specialty of Field Radio Operator does not 
suggest any exposure to risk factors in the course of his 
active duty.  

Finally, in the veteran's February 2005 statement, he notes 
that he donated blood while in boot camp, showing no signs of 
contamination.  He also noted that his urinalysis was clean 
while on active duty.  However, neither observation compels a 
grant of the benefits sought on appeal.  Indeed, if the 
hepatitis C was contracted as a result of a blood transfusion 
in 1980, which the VA examiner believed to be one of two most 
likely explanations, then his blood would have been normal in 
service.  Moreover, as to the veteran's second observation, 
an absence of evidence of drug use in service is irrelevant 
since he has already admitted, on several occasions, to 
illegal intravenous drug use prior to service.  

The veteran has made clear his opinion that his hepatitis C 
was incurred during active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence fails to show that the veteran's 
currently diagnosed hepatitis C is etiologically related to 
active service.  To the contrary, the competent evidence 
finds that his hepatitis C is most likely the result of 
intravenous drug use or a blood transfusion following 
discharge from service.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hepatitis C is denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


